Defendants, Andy Collins, Charlie Collins, and others, were indicted for larceny.
Burgess, a witness for the State, testified that defendant Charlie Collins told him that defendant Andy "got these goods for him out of Hall's store," and described the manner in which they entered the store, etc. The defendant Andy, the only appellant, objected to these declarations of Charlie. The objection was overruled and the evidence admitted, and Andy excepted. This was error, and is the only exception necessary to consider. Those declarations were competent against Charlie, and if his Honor had instructed the jury that they were competent only against Charlie, and not against Andy, that would not have been erroneous, but no such instruction was given, appearing in the record. Declarations by one defendant, being competent only against him, may tend to show his co-defendant's guilt, but that does not make them incompetent as to the party making them. S. v.Brite, 73 N.C. 26.
New trial.
Cited: S. v. Cobb, 164 N.C. 421.
(669)